Citation Nr: 0727670	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In April 2007, the veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Although the veteran underwent a VA psychiatric examination 
in October 2006, the examination report specifically notes 
that his claims file was not available for review.  Moreover, 
the October 2006 VA examiner did not differentiate the 
symptoms associated with the veteran's nonservice-connected 
cognitive disability from those associated with his service-
connected PTSD.  The Board finds that the veteran should be 
provided another VA psychiatric examination.  The 
psychiatrist should review the evidence of record, and 
specifically differentiate, to the extent possible, between 
the psychiatric symptoms attributable to the veteran's 
service-connected PTSD and those associated with his 
nonservice-connected cognitive disorder.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any current PTSD 
found to be present.  The claims files 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
studies should be performed, to include a 
full psychological evaluation.  Based on 
the medical findings and a review of the 
claims folders, the examiner is asked to 
render an opinion as to what effect the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  The examiner should 
specifically distinguish these symptoms 
and pathology from the veteran's 
nonservice-connected cognitive disorder, 
if possible and assign a Global Assessment 
of Functioning (GAF) score pertaining to 
the veteran's PTSD only.  If the 
psychiatrist cannot differentiate between 
symptoms due to PSTD and symptoms due to 
the veteran's nonservice-connected 
cognitive disorder without resorting to 
speculation, he or she should so state.  
The psychiatrist is also asked to provide 
a rationale for any opinion expressed.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



